                Case 1:19-cv-01136-APM Document 7 Filed 04/22/19 Page 1 of 1


                                                                                                                                    C0-386
                                                                                                                                    10/2018


                                     United States District Court
                                     For the District of Columbia
DONALD J. TRUMP et al.                                 )
                                                       )
                                                        )
                                                       )
                                       Plaintiff
                        vs                             )         Civil Action No. ---              --        -     -
                                                                                                                   -
                                                       )
ELIJAH E. CUMMINGS et al.                              )
                                                       )
                                                       )
                                      Defendant        )


                                                   CERTIFICATE RULE LCvR 26.1

I, the undersigned, counsel of record for DJT HoldingsLLC                                          certify that to the best of my knowledge and

                                                                                       _ n_ gs
belief, the following are parent companies, subsidiaries or affiliates of _D_J_T_H_o_ldi       _ L
                                                                                             � L _ _C_         ______
                                                                                                                    _ which have

any outstanding securities in the hands of the public:

  None.




These representations are made in order that judges of this court may determine the need for recusal.




                                                                   Signature

 480037                                                            Stefan C. Passantino
BAR IDENTIFICATION NO.                                             Print ame

                                                                   Michael Best   & Friedrich.   1000 Maine Ave, SW, Suite 400
                                                                   Address

                                                                   Washington, DC 20024
                                                                   City          State                         Zip Code

                                                                   202.747.9582
                                                                   Phone Number
